DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 06/30/2021.
Applicant’s cancelation of claims 3-5, 7, 9, 11-13, and 15 is acknowledged and require no further examining.  Claims 1-2, 6, 8, 10, and 14 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fingers partially folding the outer portions while the mandrel plates are retracted from the blank as stated in claim 1 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6, 8, 10, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 10, the phrase “the mandrel plates are retracted before the fingers complete folding” renders claims 1 and 10 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 8 lines 15-17 of the Specification, the pushers are disclosed as being formed with mandrel plates that are angled at an upper end.  The Specification does not disclose the mandrel plates being retracted before the fingers complete folding.  Therefore, the feature is considered new matter.
Claims 2, 6, 8, and 14 are dependent of claims 1 and 10 respectively and include the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over reference Baker et al. (4295839) in view of references Beetz (2925758), Moen (4197789), and Reich (2071949).
Regarding claim 1, Baker et al. disclose a method of erecting a carton (15) from a blank (figure 1), the method including:
engaging the blank (figure 1) with a punch head (5) against which the carton (15) is formed;
folding side portions (19) of the blank (figure 1) against the punch head (5) to form sides of the carton (15),
folding outer portions (25) of the side portions (19) of the blank (figure 1) away from the punch head (5) and against an external side of the carton (15);
folding end portions (21) of the blank (figure 1) against the punch head (5) to form end portions of the carton (15);
folding outer portions (27) of the end portions (21) of the blank (figure 1) away from the punch head (5) and against an external end of the carton (15); and
securing the corner gussets (23) formed between the side (19) and end (21) portions against sides or ends of the carton (15),
wherein the engagement members each include a plurality of fingers (31, 33) pivotably fixed to, and extending outwardly from, the punch head (5) for folding the outer portions (25) of the side portions (19) and outer portions (27) of the end portions (21) downwardly and against external sides of the 
(Figure 1-2, 14a-14d and Column 4 lines 1-7, Column 5 lines 9-16, Column 5 lines 67-68 through Column 6 lines 1-7, Column 6 lines 40-50, Column 7 lines 27-36, 58-62)
However, Baker et al. do not disclose the folding is completed with pushers that move toward the punch head, wherein the pushers are formed with mandrel plates that are angled at an upper end, and do not disclose the step of applying glue to side and end portions of the blank for securing the outer portion of the side and end portions once folded.
Beetz discloses an apparatus for forming carton, wherein the apparatus comprises a punch head (4) and a series of pushers (13), and wherein the pushers are configured pivot towards the punch head. (Figure 2, 3 and Column 3 lines 31-36, Column 4 lines 22-24)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the pushers of Baker et al. by incorporating the pivotally movable pushers since column 4 lines 24-30 of Beetz states such a modification would prevent any perceptible friction or undesirable folding.
Moen disclose an apparatus for erecting a carton, wherein the apparatus comprises mandrel plates (120) that are angled at an upper end (144, 146) to provide a constricting forming path to apply pressure to the side portions and end portions of the blank (I), wherein the mandrel plates are configured to extend and retract from the 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Baker et al. by incorporating the mandrel plates as taught by Moen, since such a modification will allow the mandrel plates to disengage with the blank without having to move the blank. 
Reich discloses a carton formed from a blank (A), wherein the process of erecting the carton comprises the step of adhesively securing the outer portions (17, 20) of the side (16) and end (19) portions to the side portion (16) and end portion (19) respectively.  The step of adhesively securing is interpreted to include applying glue to the carton. (Page 1 Column 2 lines 52-55)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Baker et al. by incorporating the step of applying glue since page 2 column 1 lines 1-4 of Reich states such a modification would help prevent accidental unfolding of the corner gussets. 
When modifying Baker et al. and Moen in view of Reich, the mandrel plates are interpreted to be retracted before the fingers complete folding the outer portions in order to ensure the adhesive on the outer portions properly attach to the side and end portions. 
Regarding claim 2, Baker et al. modified by Beetz, Moen, and Reich disclose the blank (Baker et al. – Figure 1) is supported along outer edges prior engagement with 
Regarding claim 6, Baker et al. modified by Beetz, Moen, and Reich disclose the method is performed with a blank of paper based material coated with waterproof coating or formed of barrier papers, or plastic lamented paper and/or board. (Baker et al. – Column 4 lines 1-5)
Regarding claim 8, Baker et al. modified by Beetz, Moen, and Reich disclose the punch head (Baker et al. – 5) operatively corresponds to an internal portion of the carton (Baker et al. – 15). (Baker et al. – Figure 14a-14d)
Regarding claim 10, Baker et al. disclose an apparatus for erecting a carton (15) form a blank (figure 1), the apparatus including:
a support (9) for supporting the blank (Figure 1) near outer edges thereof;
a vertically operable punch head (5) for engaging the blank (Figure 1) and against which sides (19) and ends (21) of the carton (15) can be formed; and
engagement members (31, 33) extending along respective sides of the punch head (5);
wherein the engagement members each include plurality of fingers (31, 33) pivotably fixed to, and extending outwardly from, the punch head, (5) for folding the outer portions (27) of the side portions (19) and the outer portions (27) of the end portions (21) downwardly and against the external 
(Figure 1-2, 14a-14d and Column 4 lines 1-7, Column 5 lines 9-16, Column 5 lines 67-68 through Column 6 lines 1-7, Column 6 lines 40-50, Column 7 lines 27-36, 58-62)
However, Baker et al. does not disclose pushers that move toward the punch head, wherein the pushers are formed with mandrel plates that are angled at an upper end.
Beetz discloses an apparatus for forming carton, wherein the apparatus comprises a punch head (4) and a series of pushers (13), and wherein the pushers are configured pivot towards the punch head. (Figure 2, 3 and Column 3 lines 31-36, Column 4 lines 22-24)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the pushers of Baker et al. by incorporating the pivotally movable pushers since column 4 lines 24-30 of Beetz states such a modification would prevent any perceptible friction or undesirable folding.
Moen disclose an apparatus for erecting a carton, wherein the apparatus comprises mandrel plates (120) that are angled at an upper end (144, 146) to provide a constricting forming path to apply pressure to the side portions and end portions of the blank (I), wherein the mandrel plates are configured to extend and retract from the blank. (Figure 5-7 and Column 4 lines 40-49, Column 5 lines 13-33, Column 7 lines 4-15, 59-63)

Reich discloses a carton formed from a blank (A), wherein the process of erecting the carton comprises the step of adhesively securing the outer portions (17, 20) of the side (16) and end (19) portions to the side portion (16) and end portion (19) respectively.  The step of adhesively securing is interpreted to include applying glue to the carton. (Page 1 Column 2 lines 52-55)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Baker et al. by incorporating the process of applying glue since page 2 column 1 lines 1-4 of Reich states such a modification would help prevent accidental unfolding of the corner gussets. 
When modifying Baker et al. and Moen in view of Reich, the mandrel plates are interpreted to be retracted before the fingers complete folding the outer portions in order to ensure the adhesive on the outer portions properly attach to the side and end portions. 
Regarding claim 14, Baker et al. modified by Beetz and Moen disclose the punch head (Baker et al. – 5) operatively corresponds to an internal portion of the carton (Baker et al. – 15). (Baker et al. – Figure 14a-14d)

Response to Arguments
The Amendments filed on 06/30/2021 have been entered.  Applicant’s cancelation of claims 3-5, 7, 9, 11-13, and 15 is acknowledged and require no further examining.  Claims 1-2, 6, 8, 10, and 14 are pending in the application.

In response to the arguments of the objections of the claims, in view of the amendments to the claims, Examiner withdraws the claim objections.

In response to the arguments of the rejections under 35 U.S.C. 112(a), Examiner finds the arguments not persuasive.
Applicant states:
Figure 4 illustrates a view of following that of Figure 3 and shows wherein the mandrel plates (35) [of the pushers (34)] are retracted before the fingers (38) complete the folding of the outer portions (24a) over respective side portions (22) and end portions (24).

Figure 3 shows: the fingers (38) engaging the outer portions (22a) of the side portion (22) in a partially folded configuration, the pushers (34) pressing the side portion (22) against the punch head (16), and the pushers (34) engaging the end portion (24).  Figure 4 shows: the fingers (38) engaging the outer portions (22a) of the side portion (22) in a fully folded configuration, the fingers (38) engaging the outer portions (24a) of the end portion (24) in a partially folded configuration, the pushers (34) adjacent to the side portion (22) retracted from the punch head (16), and the pushers (34) pressing the end portion (24) against the punch head (16).  Neither Figures 3 nor 4 show the mandrel plates (35) retracted prior to the fingers (38) completing the folding of the outer 
Applicant states:
Furthermore, Applicant notes the discussion at page 3 (lines 1-2) concerning folding of the side and end portions of the blank can be completed with pushers extending towards the punch head and (lines 14-17) concerning the fingers may prevent the outer side and end portions of the blank folding completely so as to lie against the punch head.
…
Specification page 6 (lines 9-18) explain that the fingers 38 extend outwardly from the punch head 16 to prevent the outer side and end portions 22a, 24a of the blank 14 folding completely so as to lie against the punch head 16 as pushers 34, 36 fold in the sides ends of the carton 12.
…
Applicant also refers to originally filed claim 5 in which the fingers prevent the outer portions of the side and end portions of the blank folding completely so as to lie against the punch head.
…
In addition, originally filed claim 12 refers to an apparatus wherein the fingers prevent the outer side and end portions of the blank folding completely so as to lie against the punch head.

It is unclear what the Applicant is referring to when noting “the discussion”.  If Applicant is referring to arguments made in response to former office actions, it would be appreciated if Applicant would indicate which arguments are being referred to.
The statement that the fingers “may prevent the outer side and the end portions of the blank folding completely” does not teach or indicate that mandrel plates are retracted prior to the fingers completing the folding of the outer portions over respective side portions and end portions.  It teaches the fingers are capable of preventing the 
Applicant states:
In addition, specification page 7 notes that folding of the side and end portions 22, 24 of the blank 14 is completed with pushers 34, 36 extending towards the punch head 16. 
…
Originally filed claim 9 recites a method wherein folding of the side and end portions of the blank is completed with pushers extending towards the punch head.

The statement that the folding of the side and end portion of the blank is completed with the pushers does not teach or indicate that mandrel plates are retracted prior to the fingers completing the folding of the outer portions over respective side portions and end portions.  It teaches the pushers are configured to complete the folding of the side portions and the end portions.  Therefore, the Specification does not disclose the claimed feature.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Baker et al. (4295839) modified by references Beetz (2925758), Moen (4197789), and Reich (2071949), Examiner finds the arguments not persuasive.
Applicant states:
In addition, Moen does not appear to teach or suggest folding outer portions of side portions along a fold line in the blank, over mandrel plates, so as to achieve a neat fold without the need for cut-crease line.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies folding outer portions of side portions along a fold line in the blank over mandrel plates) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant states:
In addition, the claimed subject matter refers to retracting the mandrel plates before the flingers complete the fold.

Baker et al. is relied upon for the teaching method of erecting a carton, wherein the method includes using a plurality of fingers to fold the outer portions of the side and end portions.
When modifying Baker et al. in view of Moen, the method is interpreted to include the use of mandrel plates that are configured to extend and retracted from the blank
When modifying Baker et al. and Moen in view of Reich, the mandrel plates are interpreted to be retracted before the fingers complete folding the outer portions in order to ensure the adhesive on the outer portions properly attach to the side and end portions. 
Therefore, Baker et al. in view of Moen and Reich do disclose the feature of having the mandrel plates retracted before the fingers complete folding of the outer portions over respective side portions and end portions.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        September 10, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731